Citation Nr: 0817835	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to a compensable rating for low back 
disability for the period prior to May 10, 2006, and to a 
rating in excess of 10 percent for low back disability for 
the period since May 10, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from October 2002 to 
April 2004.  She also had a period of active duty for 
training from October 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the veteran was issued a statement of the case in 
February 2006 addressing the issue of service connection for 
vertigo, in her April 2006 VA Form 9, she limited her appeal 
to those issues listed on the title page of this action.

The Board notes that the RO developed, as a separate issue, 
the matter of entitlement to an effective date earlier than 
May 10, 2006, for the grant of a 10 percent evaluation for 
low back disability.  The Board points out, however, that the 
veteran perfected her appeal of the initial rating assigned 
the low back disorder.  In appeals from the initial rating, 
the Board is obligated to review all periods to see if an 
increase is warranted, rendering superfluous the development 
of the effective date issue as a separate matter.  
Accordingly, the Board has characterized the initial rating 
issue to encompass the staged ratings assigned by the RO.


FINDINGS OF FACT

1.  In October 2004, the veteran's average pure tone decibel 
loss in the right ear was 60 and in the left ear was 38, with 
speech recognition ability of 80 percent in the right ear and 
96 percent in the left ear. 

2.  In May 2006, the veteran's average pure tone decibel loss 
in the right ear was 61 and in the left ear was 43, with 
speech recognition ability of 72 percent in the right ear and 
94 percent in the left ear. 

3.  For the period since April 27, 2004, the veteran's low 
back disorder is productive of muscle spasm severe enough to 
result in an abnormal spinal contour, but not by limitation 
of forward flexion to 30 degrees or less, by ankylosis, by 
incapacitating episodes of intervertebral disc syndrome, or 
by any neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 
(2007). 

2.  The criteria for a 20 percent evaluation for low back 
disability have been met for the period since April 27, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5235-5243 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, and prior to the establishment of 
service connection for bilateral hearing loss and low back 
disability, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a September 2004 correspondence, except as to 
notice of the information and evidence necessary to 
substantiate the initial rating and the effective date to be 
assigned a grant of service connection in the event her 
bilateral hearing loss or low back disability claims were 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Once, however, her claims were substantiated 
through the grant of service connection and she was assigned 
an initial disability rating and effective date for the grant 
of service connection, VA had no further notice obligations 
under 38 U.S.C.A. § 5103(a) with respect to the veteran's 
disagreement with the initial ratings assigned.  The record 
reflects that the veteran did receive the notice to which she 
is entitled under 38 U.S.C.A. §§ 5103A and 7105.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.
 
In any event, the veteran was provided with the missing 
notice in a March 2006 communication.  The RO readjudicated 
the claims in a June 2006 supplemental statement of the case.  
The Board also notes that the veteran was advised in the 
statement of the case of the criteria relevant to 
establishing higher evaluations for her hearing loss and low 
back disorders.  Neither the veteran nor her representative 
has alleged prejudice from the failure to provide 
preadjudicatory notice as to the initial ratings and/or 
effective dates assigned.  See Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008) (clarifying that prejudice is 
not presumed from the failure to provide preadjudicatory 
notice of a downstream element where the underlying claim for 
service connection has been substantiated).  Compare Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorders at issue.  
Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the veteran 
herself.  38 U.S.C.A. § 5103A.  She has received several VA 
examinations in connection with her claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected bilateral hearing loss and low back 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

As noted in the Introduction, the veteran's period of service 
ended in April 2004.  Service connection for bilateral 
hearing loss was granted in March 2005, with an assigned 
noncompensable evaluation effective April 27, 2004.  The same 
rating decision granted service connection for lumbosacral 
spine degenerative disc disease, with an assigned 
noncompensable evaluation effective April 27, 2004.  The 
evaluation assigned the hearing loss has remained 
noncompensable.  In a May 2006 rating decision, the 
evaluation assigned the low back disorder was increased to 10 
percent disabling, effective May 10, 2006.

A.  Bilateral hearing loss

The service medical records show that when tested, the 
veteran's pure tone thresholds, in decibels, for the right 
ear in the 1000, 2000, 3000, and 4000 hertz ranges ranged, 
respectively, from 60 to 65; from 55 to 60; from 55 to 60; 
and from 60 to 65.  Word recognition ability in the right ear 
was described as poor.  The veteran's pure tone thresholds, 
in decibels, for the left ear in the 1000, 2000, 3000, and 
4000 hertz ranges ranged, respectively, from 25 to 30; only 
to 30; from 40 to 45; and from 50 to 55.  Word recognition 
ability in the right ear was described as excellent.  

At a VA audiologic examination in October 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
55
60
65
LEFT
25
25
50
50

The average pure tone decibel loss in the right ear was 60 
and in the left ear was 38, with speech recognition ability 
of 80 percent in the right ear and 96 percent in the left 
ear.

At a VA audiologic examination in May 2006, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
60
60
60
LEFT
35
30
50
55

The average pure tone decibel loss in the right ear was 61 
and in the left ear was 43, with speech recognition ability 
of 68 percent in the right ear.  Speech recognition ability 
in the left ear was recorded as both 94 percent and 82 
percent; the examiner described the left ear speech 
recognition as excellent.  The veteran reported working in a 
"nursing service."

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. 
§ 4.85.  The Board observes that in evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the October 2004 VA evaluation yields a 
numerical category designation of IV for the right ear 
(between 58 and 65 percent average pure tone decibel hearing 
loss, with between 76 and 82 percent of speech 
discrimination), and I for the left ear (between 0 and 41 
percent average pure tone decibel hearing loss, and between 
92 and 100 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.  The Board notes that the pattern of 
hearing loss in the right ear qualifies as "exceptional" 
under 38 C.F.R. § 4.86(a) because the puretone threshold in 
each pertinent frequency is 55 decibels or more.  Using Table 
VIA for the right ear results in a numerical category 
designation of IV, however, which still mandates a disability 
evaluation of 0 percent.

Applying the criteria found at TABLE VI to the results of the 
May 2006 VA examination yields a numerical category 
designation of V for the right ear (between 58 and 65 percent 
average pure tone decibel hearing loss, with between 68 and 
74 percent of speech discrimination)).  Applying the criteria 
found at TABLE VIA results in a numerical category 
designation of IV for the right ear.  With respect to the 
left ear, although the examiner reported two speech 
discrimination scores, namely 94 and 82 percent, the Board 
finds that the examiner most likely intended to report 94 
percent as the correct score in the veteran's case.  In this 
regard, the Board points out that the examiner described the 
left ear speech discrimination score as excellent, which is 
inconsistent with a score of 82 percent.  Service medical 
records also show that word recognition ability in the left 
ear was excellent.  She has not alleged a noticeable 
worsening of left ear hearing since October 2004.  For these 
reasons, and because a score of 94 percent is more consistent 
with the other evidence of record concerning the left ear 
auditory acuity, the Board finds that left ear speech 
recognition for the veteran at the May 2006 examination was 
94 percent.

Applying the criteria found at TABLE VI to the results of the 
May 2006 VA examination for the left ear therefore yields a 
numerical category designation of I (between 42 and 49 
percent average pure tone decibel hearing loss, with between 
92 and 100 percent of speech discrimination)).  Entering the 
category designations for both ears (assuming a category 
designation of V for the right ear) into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.

Accordingly, the Board must conclude that a compensable 
evaluation for the veteran's bilateral hearing loss is not 
warranted under the schedular criteria.

In granting service connection for bilateral hearing loss, 
the RO assigned an effective date for the grant of April 27, 
2004.  The Board has reviewed the evidence on file, and the 
VA examinations in particular, and concludes that the 
underlying level of severity for the veteran's bilateral 
hearing loss has remained at the noncompensable level since 
the award of service connection.  For the reasons enumerated 
above, and because there is no indication of greater 
disability than that described above during the period 
beginning April 27, 2004, a compensable rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Low back disability

The service medical records show treatment for nonradiating 
lower back pain.  Physical examination showed tenderness and 
increased lumbar lordosis.  Strength and gait were normal.  
Neurologic examination was normal.  Diagnostic studies showed 
minor degenerative disc disease at the L4-L5 level.

VA treatment records for May 2004 to December 2006 document 
the presence of scoliosis and complaints of backaches.  
Records for 2006 show that the veteran began reporting 
stiffness in her legs and feet.  Physical examination showed 
the presence of back spasms.  X-ray studies showed sclerosis 
and mild degenerative spurring about the left sacroiliac 
joint, with no other abnormalities.  Her gait was normal, and 
she was independent in her daily activities, although pain 
was present and affected her sleep.  Her strength at one 
point was 4/5, but with normal muscle tone and intact 
coordination and endurance.  Range of motion and sensation 
were normal.  The records show that she was not felt to 
exhibit any neurologic deficits associated with her low back 
disorder.

At an October 2004 VA examination, the veteran reported 
experiencing intermittent low back problems without radiation 
of pain, which was exacerbated by prolonged sitting or 
standing, or repetitive bending.  She denied receiving 
treatment for any exacerbations.  She did not report any 
decrease in range of motion or spine function during the 
flare ups, and denied using assistive devices.  She denied 
any history of unsteadiness, or of negative affects on 
activities of daily living.  The veteran reported that she 
was a homemaker.  Physical examination disclosed a normal 
gait.  Range of lumbosacral spine motion was described as 
normal.  She had normal strength with no deformities.  
Repetitive motion testing did not result in any decreased 
range of motion or impairment of function.  The examiner 
noted that the disorder had no effect on her usual occupation 
or daily activities.  The veteran was diagnosed as having 
minimal degenerative disc disease at L4-L5; and mild 
lumbosacral spine scoliosis.

At a May 2006 VA examination, the veteran complained of low 
back pain which infrequently radiated to the right leg with 
no other associated features.  She reported flare ups when in 
prolonged static positions.  She denied incapacitating 
episodes or requiring assistive devices.  She reported that 
she worked full time in a nursing home and indicated that she 
was self-sufficient in daily activities except those 
involving prolonged static positioning and repetitive 
bending.  Physical examination showed that her spine was 
symmetrical.  There was tenderness with guarding but no 
muscle spasms or abnormal posture.  Her gait was slightly 
guarded.  She was able to forward flex to 80 degrees, extend 
to 15 degrees with pain at the endpoint, laterally flex to 25 
degrees without pain, and rotate to 25 degrees without pain.  
There were no additional limitations with repetitive use and 
no deformity.  Her sensation was intact, and there was no 
muscular wasting.  Her deep tendon reflexes were equal, and 
there were no identified abnormalities on neurologic 
examination.

In several statements on file, the veteran contends that she 
experiences problems with sitting, standing, and walking.  
She indicates that her low back pain radiates.  She argues 
that her back disorder is equivalent to unfavorable ankylosis 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent evaluation for forward 
flexion of the thoracolumbar spine to greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour. A 20 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least one week 
but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted where there are 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and (6) 
(2007).
 
After reviewing the evidence of record, the Board finds that 
the veteran is entitled to a 20 percent evaluation for her 
service-connected lower back disorder for the period since 
April 27, 2004.  In this regard, although no deformity was 
identified on VA examinations since service, VA treatment 
reports consistently document the presence of scoliosis.  
Moreover, the scoliosis was described by treating clinicians 
at one point as resulting from muscle spasms.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence shows a disability picture equivalent to muscle 
spasm severe enough to result in an abnormal spinal contour, 
warranting assignment of a 20 percent evaluation.

With respect to whether the evidence supports an evaluation 
higher than 20 percent, the Board points out that the 
veteran's range of lower back motion has been described as 
full, and shown to be substantially full even with repetitive 
motion testing and when her complaints of pain were 
considered.  She can forward flex to 80 degrees, extend to 15 
degrees, and laterally flex and rotate to 25 degrees.  
According to 38 C.F.R. § 4.71a, Plate V, normal flexion is to 
90 degrees; normal extension is to 30 degrees; and normal 
lateral flexion and rotation is to 30 degrees.  

Although the veteran at one point demonstrated somewhat 
diminished strength, other treatment records show full 
strength, and in any event the weakness was not accompanied 
by pathology such as disuse atrophy suggesting an origin 
other than mere pain.  Her coordination is intact, and her 
endurance is unaffected.  In short, even when her complaints 
of pain are considered, given that she has nearly full range 
of motion, her disability picture is not even remotely 
characterizable as equivalent to limitation of flexion to 30 
degrees or less.  See Deluca v. Brown, 8 Vet. App. 292 
(1995).  Although the veteran argues that her back is 
effectively ankylosed, the clinical findings do not support 
her assertions.

Nor has the veteran reported or been shown to experience 
incapacitating episodes associated with her lower back 
disorder.  A higher rating under the alternative criteria for 
evaluating intervetebral disc syndrome is not for 
application.

The Board has also considered whether the low back disorder 
is productive of neurologic disorders subject to assignment 
of separate evaluations.  Although she reports radiating pain 
and on at least one occasion demonstrated muscle spasm, her 
neurologic examinations have been consistently negative for 
deficits, and her deep tendon reflexes are normal.  The 
medical evidence does not even suggest the presence of 
neurologic impairment associated with the lower back 
disorder.

For the above reasons, the Board concludes that the veteran 
is entitled to a 20 percent evaluation, but not higher, for 
her service-connected lower back disorder.  38 C.F.R. § 4.3.

The Board notes that the RO, in granting service connection 
for low back disability, assigned an effective date for the 
grant of April 27, 2004.  The RO assigned a noncompensable 
rating for the period prior to May 9, 2006, and a 10 percent 
rating for the period from May 10, 2006.  The Board has 
reviewed the evidence on file showing a long history of 
scoliosis, with findings of an abnormal spinal contour even 
in service.  In consideration of the evidence suggesting that 
the spinal contour was affected by muscle spasm, the Board 
concludes that the veteran is entitled to a 20 percent 
evaluation for the entire period since April 27, 2004.  The 
Board further finds, however, that the record does not show 
any indication of greater disability since April 27, 2004, 
particularly in light of the veteran's nearly full range of 
lumbar motion.  For the reasons described above, the Board 
concludes that the veteran is entitled to assignment of a 20 
percent rating, but not higher, for the period beginning 
April 27, 2004.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

C.  Extraschedular considerations

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record shows that the veteran was a 
homemaker at one point, but is now employed.  She has not 
adduced evidence demonstrating marked interference of her 
hearing loss or low back disorder with employment, including 
in the form of absences from work.  Nor does the current 
evidence of record reflect frequent periods of 
hospitalization because of the service-connected 
disabilities, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  Thus, the record does not present an exceptional 
case where the veteran's currently assigned ratings are found 
to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation rating itself 
is recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.
 
Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 20 percent initial disability 
rating for low back disability is granted for the entire 
period since April 27, 2004. 




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


